Exhibit 10.1

THE GEO GROUP, INC.

2014 STOCK INCENTIVE PLAN

May 2, 2014

1. ESTABLISHMENT, EFFECTIVE DATE AND TERM

The GEO Group, Inc., a Florida corporation (“GEO”) hereby establishes The GEO
Group, Inc. 2014 Stock Incentive Plan, effective May 2, 2014, subject to the
approval by the shareholders of GEO in accordance with the laws of the State of
Florida. Unless earlier terminated pursuant to Section 15(k) hereof, the Plan
shall terminate on the tenth anniversary of the Effective Date. Capitalized
terms used herein are defined in Annex A attached hereto.

As of the Effective Date no new awards shall be granted under the amended and
restated The GEO Group, Inc. 2006 Stock Incentive Plan (the “2006 Plan”);
provided, however, that the awards outstanding under the 2006 Plan as of the
Effective Date shall continue pursuant to the terms of the 2006 Plan and the
applicable award agreements.

2. PURPOSE

The purpose of the Plan is to enable GEO to attract, retain, reward and motivate
Eligible Individuals by providing them with an opportunity to acquire or
increase a proprietary interest in GEO and to incentivize them to expend maximum
effort for the growth and success of the Company, so as to strengthen the
mutuality of the interests between the Eligible Individuals and the shareholders
of GEO.

3. ELIGIBILITY

Awards may be granted under the Plan to any Eligible Individual, as determined
by the Committee from time to time, on the basis of their importance to the
business of the Company pursuant to the terms of the Plan.

4. ADMINISTRATION

(a) Committee. The Plan shall be administered by the Committee, which shall have
the full power and authority to take all actions, and to make all determinations
not inconsistent with the specific terms and provisions of the Plan deemed by
the Committee to be necessary or appropriate to the administration of the Plan,
any Award granted or any Award Agreement entered into hereunder. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any Award Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect as it may determine in its sole
discretion. The decisions by the Committee shall be final, conclusive and
binding with respect to the interpretation and administration of the Plan, any
Award or any Award Agreement entered into under the Plan.

(b) Delegation to Officers or Employees. The Committee may designate officers or
employees of the Company to assist the Committee in the administration of the
Plan. The Committee may delegate authority to officers or employees of the
Company to grant Awards and execute Award Agreements or other documents on
behalf of the Committee in connection with the administration of the Plan,
subject to whatever limitations or restrictions the Committee may impose and in
accordance with applicable law.

(c) Designation of Advisors. The Committee may designate professional advisors
to assist the Committee in the administration of the Plan. The Committee may
employ such legal counsel, consultants, and agents as it may deem desirable for
the administration of the Plan and may rely upon any advice and any computation
received from any such counsel, consultant, or agent. The Company shall pay all
expenses and costs incurred by the Committee for the engagement of any such
counsel, consultant, or agent.

 

1



--------------------------------------------------------------------------------

(d) Participants Outside the U.S. In order to conform with the provisions of
local laws and regulations in foreign countries in which the Company operates,
the Committee shall have the sole discretion to (i) modify the terms and
conditions of the Awards granted under the Plan to Eligible Individuals located
outside the United States; (ii) establish subplans with such modifications as
may be necessary or advisable under the circumstances present by local laws and
regulations; and (iii) take any action which it deems advisable to comply with
or otherwise reflect any necessary governmental regulatory procedures, or to
obtain any exemptions or approvals necessary with respect to the Plan or any
subplan established hereunder.

(e) Liability and Indemnification. No Covered Individual shall be liable for any
action or determination made in good faith with respect to the Plan, any Award
granted hereunder or any Award Agreement entered into hereunder. The Company
shall, to the maximum extent permitted by applicable law and the Articles of
Incorporation and Bylaws of GEO, indemnify and hold harmless each Covered
Individual against any cost or expense (including reasonable attorney fees
reasonably acceptable to the Company) or liability (including any amount paid in
settlement of a claim with the approval of the Company), and amounts advanced to
such Covered Individual necessary to pay the foregoing at the earliest time and
to the fullest extent permitted, arising out of any act or omission to act in
connection with the Plan, any Award granted hereunder or any Award Agreement
entered into hereunder. Such indemnification shall be in addition to any rights
of indemnification such individuals may have under applicable law or under the
Articles of Incorporation or Bylaws of GEO. Notwithstanding anything else
herein, this indemnification will not apply to the actions or determinations
made by a Covered Individual with regard to Awards granted to such Covered
Individual under the Plan or arising out of such Covered Individual’s own fraud
or bad faith.

5. SHARES OF COMMON STOCK SUBJECT TO PLAN

(a) Shares Available for Awards. The Common Stock that may be issued pursuant to
Awards granted under the Plan shall be treasury shares or authorized but
unissued shares of the Common Stock. The total number of shares of Common Stock
that may be issued pursuant to Awards granted under the Plan shall be the sum of
three million eighty-three thousand three hundred fifty three
(3,083,353) shares. If any 2006 Award is cancelled, forfeited, terminated for
any reason or is settled in cash, the shares of Common Stock that were subject
to such 2006 Award shall, to the extent cancelled, forfeited, terminated or
settled in cash, immediately become available for Awards under this Plan;
provided, however, that any shares of Common Stock subject to 2006 Award which
are tendered cancelled, forfeited, withheld or terminated in order to pay the
exercise price, purchase price or any taxes or tax withholdings on a 2006 Award
shall not be available for Awards granted under this Plan.

(b) Maximum Shares Issuable During a Fiscal Year. The maximum number of shares
of Common Stock that may be issued under all Awards granted in a fiscal year
shall not exceed three percent (3%) of GEO’s maximum authorized and outstanding
shares of Common Stock at any time during said fiscal year; provided, however,
that (i) such limitation shall not include any substitute grants made in
settlement of any awards under any other plan sponsored by GEO or substitute
grants or equity assumed in connection with a corporate transaction, and
(ii) any shares of Common Stock repurchased or redeemed by GEO after any Awards
have been made which have been authorized by the Board shall nevertheless be
deemed to be outstanding for purposes of calculating whether there has been a
violation of this Section 5(b).

(c) Certain Limitations on Specific Types of Awards. The granting of Awards
under this Plan shall be subject to the following limitations:

(i) With respect to the shares of Common Stock reserved pursuant to this
Section, a maximum of three million eighty-three thousand three hundred fifty
three (3,083,353) of such shares may be subject to grants of Incentive Stock
Options;

(ii) With respect to the shares of Common Stock reserved pursuant to this
Section, a maximum of three million eighty-three thousand three hundred fifty
three (3,083,353) of such shares may be issued in connection with Awards, other
than Options and Stock Appreciation Rights, that are settled in Common Stock;

 

2



--------------------------------------------------------------------------------

(iii) With respect to the shares of Common Stock reserved pursuant to this
Section, a maximum of Four Hundred Fifty Thousand (450,000) of such shares may
be subject to grants of Options or Stock Appreciation Rights to any one Eligible
Individual during any one fiscal year;

(iv) With respect to the shares of Common Stock reserved pursuant to this
Section, a maximum of Four Hundred Fifty Thousand (450,000) of such shares may
be subject to grants of Performance Shares or Performance Share Units, to any
one Eligible Individual during any one fiscal year; and

(v) The maximum value at Grant Date of grants of Performance Units which may be
granted to any one Eligible Individual during any one fiscal year shall be
$2,000,000.

(d) Reduction of Shares Available for Awards. Upon the granting of an Award, the
number of shares of Common Stock available under this Section hereof for the
granting of further Awards shall be reduced as follows:

(i) In connection with the granting of an Option or Stock Appreciation Right,
the number of shares of Common Stock shall be reduced by the full number of
shares of Common Stock subject to the Option or Stock Appreciation Right; and

(ii) In connection with the granting of an Award that may be settled in Common
Stock, other than the granting of an Option or Stock Appreciation Right, the
number of shares of Common Stock shall be reduced by the full number of shares
of Common Stock subject to the Award.

(e) Cancelled, Forfeited, or Surrendered Awards. If any Award that may be
settled in Common Stock is cancelled, forfeited, terminated or settled in cash
for any reason, the shares of Common Stock that were subject to such Award
shall, to the extent cancelled, forfeited, terminated or settled in cash,
immediately become available for future Awards granted under the Plan as if said
Award had never been granted; provided, however, that any shares of Common Stock
subject to an Award which are tendered cancelled, forfeited, withheld or
terminated in order to pay the Exercise Price, purchase price or any taxes or
tax withholdings on an Award shall not be available for future Awards granted
under the Plan. Shares of Common Stock that have been repurchased by the Company
using the proceeds from Stock Option exercise shall not be available for future
Awards granted under the Plan.

(f) Recapitalization. If the outstanding shares of Common Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of GEO by reason of any recapitalization, reclassification,
reorganization, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock of GEO or
other increase or decrease in such shares effected without receipt of
consideration by GEO occurring after the Effective Date, an appropriate and
proportionate adjustment shall be made by the Committee to (i) the aggregate
number and kind of shares of Common Stock available under the Plan (including,
but not limited to, the aggregate limits of the number of shares of Common Stock
described in Sections 5(c)(i) and (ii), (ii) the limits on the number of shares
of Common Stock that may be granted to an Eligible Employee in any one fiscal
year, (iii) the calculation of the reduction of shares of Common Stock available
under the Plan, (iv) the number and kind of shares of Common Stock issuable upon
exercise (or vesting) of outstanding Awards granted under the Plan; (v) the
Exercise Price of outstanding Options granted under the Plan, and/or (vi) the
number of shares of Common Stock subject to Awards granted to Non-Employee
Directors under Section 10. No fractional shares of Common Stock or units of
other securities shall be issued pursuant to any such adjustment under this
Section 5(f), and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share or unit.
Any adjustments made under this Section 5(f) with respect to any Incentive Stock
Options must be made in accordance with Code Section 424.

 

3



--------------------------------------------------------------------------------

6. OPTIONS

(a) Grant of Options. Subject to the terms and conditions of the Plan, the
Committee may grant to such Eligible Individuals as the Committee may determine,
Options to purchase such number of shares of Common Stock and on such terms and
conditions as the Committee shall determine in its sole and absolute discretion.
Each grant of an Option shall satisfy the requirements set forth in this
Section.

(b) Type of Options. Each Option granted under the Plan may be designated by the
Committee, in its sole discretion, as either (i) an Incentive Stock Option, or
(ii) a Non-Qualified Stock Option. Options designated as Incentive Stock Options
that fail to continue to meet the requirements of Code Section 422 shall be
re-designated as Non-Qualified Stock Options automatically on the date of such
failure to continue to meet such requirements without further action by the
Committee. In the absence of any designation, Options granted under the Plan
will be deemed to be Non-Qualified Stock Options.

(c) Exercise Price. Subject to the limitations set forth in the Plan relating to
Incentive Stock Options, the Exercise Price of an Option shall be fixed by the
Committee and stated in the respective Award Agreement, provided that the
Exercise Price of the shares of Common Stock subject to such Option may not be
less than Fair Market Value of such Common Stock on the Grant Date, or if
greater, the par value of the Common Stock.

(d) Limitation on Option Period. Subject to the limitations set forth in the
Plan relating to Incentive Stock Options, Options granted under the Plan and all
rights to purchase Common Stock thereunder shall terminate no later than the
tenth anniversary of the Grant Date of such Options, or on such earlier date as
may be stated in the Award Agreement relating to such Option. In the case of
Options expiring prior to the tenth anniversary of the Grant Date, the Committee
may in its discretion, at any time prior to the expiration or termination of
said Options, extend the term of any such Options for such additional period as
it may determine, but in no event beyond the tenth anniversary of the Grant Date
thereof.

(e) Limitations on Incentive Stock Options. Notwithstanding any other provisions
of the Plan, the following provisions shall apply with respect to Incentive
Stock Options granted pursuant to the Plan.

(i) Limitation on Grants. Incentive Stock Options may only be granted to
Section 424 Employees. The aggregate Fair Market Value (determined at the time
such Incentive Stock Option is granted) of the shares of Common Stock for which
any individual may have Incentive Stock Options which first become vested and
exercisable in any calendar year (under all incentive stock option plans of the
Company) shall not exceed $100,000. Options granted to such individual in excess
of the $100,000 limitation, and any Options issued subsequently which first
become vested and exercisable in the same calendar year, shall automatically be
treated as Non-Qualified Stock Options.

(ii) Minimum Exercise Price. In no event may the Exercise Price of a share of
Common Stock subject an Incentive Stock Option be less than 100% of the Fair
Market Value of such share of Common Stock on the Grant Date.

(iii) Ten Percent Shareholder. Notwithstanding any other provision of the Plan
to the contrary, in the case of Incentive Stock Options granted to a Section 424
Employee who, at the time the Option is granted, owns (after application of the
rules set forth in Code Section 424(d)) stock possessing more than ten percent
of the total combined voting power of all classes of stock of GEO, such
Incentive Stock Options (i) must have an Exercise Price per share of Common
Stock that is at least 110% of the Fair Market Value as of the Grant Date of a
share of Common Stock, and (ii) must not be exercisable after the fifth
anniversary of the Grant Date.

(f) Vesting Schedule and Conditions. No Options may be exercised prior to the
satisfaction of the conditions and vesting schedule provided for in the Award
Agreement relating thereto. Except as otherwise provided by the Committee in an
Award Agreement in its sole and absolute discretion, subject to Sections 10, 12
and 13 of the Plan, Options covered by any Award under this Plan that are
subject solely to a future service requirement shall vest as follows: (i) 20% of
the Options subject to an Award shall vest immediately upon the

 

4



--------------------------------------------------------------------------------

Grant Date; and (ii) the remaining 80% of the Options subject to an Award shall
vest over the four-year period immediately following the Grant Date in equal
annual increments of 20%, with one increment vesting on each anniversary date of
the Grant Date.

(g) Exercise. When the conditions to the exercise of an Option have been
satisfied, the Participant may exercise the Option only in accordance with the
following provisions. The Participant shall deliver to GEO a written notice
stating that the Participant is exercising the Option and specifying the number
of shares of Common Stock which are to be purchased pursuant to the Option, and
such notice shall be accompanied by payment in full of the Exercise Price of the
shares for which the Option is being exercised, by one or more of the methods
provided for in the Plan. Said notice must be delivered to GEO at its principal
office and addressed to the attention of John J. Bulfin, General Counsel, The
GEO Group Inc., 621 NW 53rd Street, Suite 700, Boca Raton, Florida 33487. An
attempt to exercise any Option granted hereunder other than as set forth in the
Plan shall be invalid and of no force and effect.

(h) Payment. Payment of the Exercise Price for the shares of Common Stock
purchased pursuant to the exercise of an Option shall be made by one of the
following methods:

(i) by cash, certified or cashier’s check, bank draft or money order;

(ii) through the delivery to GEO of shares of Common Stock which have been
previously owned by the Participant for the requisite period necessary to avoid
a charge to GEO’s earnings for financial reporting purposes; such shares shall
be valued, for purposes of determining the extent to which the Exercise Price
has been paid thereby, at their Fair Market Value on the date of exercise;
without limiting the foregoing, the Committee may require the Participant to
furnish an opinion of counsel acceptable to the Committee to the effect that
such delivery would not result in GEO incurring any liability under
Section 16(b) of the Exchange Act; or

(iii) by any other method which the Committee, in its sole and absolute
discretion and to the extent permitted by applicable law, may permit, including,
but not limited to, any of the following: (A) through a “cashless exercise sale
and remittance procedure” pursuant to which the Participant shall concurrently
provide irrevocable instructions (1) to a brokerage firm approved by the
Committee to effect the immediate sale of the purchased shares and remit to GEO,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate Exercise Price payable for the purchased shares plus all
applicable federal, state and local income, employment, excise, foreign and
other taxes required to be withheld by the Company by reason of such exercise
and (2) to GEO to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale; or (B) by any other method as
may be permitted by the Committee.

(i) Termination of Employment, Disability or Death. Unless otherwise provided in
an Award Agreement, upon the termination of the employment or other service of a
Participant with Company for any reason, all of the Participant’s outstanding
Options (whether vested or unvested) shall be subject to the rules of this
paragraph. Upon such termination, the Participant’s unvested Options shall
expire. Notwithstanding anything in this Plan to the contrary, the Committee may
provide, in its sole and absolute discretion, that following the termination of
employment or other service of a Participant with the Company for any reason
(i) any unvested Options held by the Participant that vest solely upon a future
service requirement shall vest in whole or in part, at any time subsequent to
such termination of employment or other service, and or (ii) a Participant or
the Participant’s estate, devisee or heir at law (whichever is applicable), may
exercise an Option, in whole or in part, at any time subsequent to such
termination of employment or other service and prior to the termination of the
Option pursuant to its terms. Unless otherwise determined by the Committee,
temporary absence from employment because of illness, vacation, approved leaves
of absence or military service shall not constitute a termination of employment
or other service.

(i) Termination for Reason Other Than Cause, Disability or Death. If a
Participant’s termination of employment or other service is for any reason other
than death, Disability, Cause or a voluntary termination within ninety (90) days
after occurrence of an event which would be grounds for termination of
employment or

 

5



--------------------------------------------------------------------------------

other service by the Company for Cause, any Option held by such Participant, may
be exercised, to the extent exercisable at termination, by the Participant at
any time within a period not to exceed ninety (90) days from the date of such
termination, but in no event after the termination of the Option pursuant to its
terms.

(ii) Disability. If a Participant’s termination of employment or other service
with the Company is by reason of a Disability of such Participant, the
Participant shall have the right at any time within a period not to exceed one
(1) year after such termination, but in no event after the termination of the
Option pursuant to its terms, to exercise, in whole or in part, any vested
portion of the Option held by such Participant at the date of such termination;
provided, however, that if the Participant dies within such period, any vested
Option held by such Participant upon death shall be exercisable by the
Participant’s estate, devisee or heir at law (whichever is applicable) for a
period not to exceed one (1) year after the Participant’s death, but in no event
after the termination of the Option pursuant to its terms.

(iii) Death. If a Participant dies while in the employment or other service of
the Company, the Participant’s estate or the devisee named in the Participant’s
valid last will and testament or the Participant’s heir at law who inherits the
Option has the right, at any time within a period not to exceed one (1) year
after the date of such Participant’s death, but in no event after the
termination of the Option pursuant to its terms, to exercise, in whole or in
part, any portion of the vested Option held by such Participant at the date of
such Participant’s death.

(iv) Termination for Cause. In the event the termination is for Cause or is a
voluntary termination within ninety (90) days after occurrence of an event which
would be grounds for termination of employment or other service by the Company
for Cause (without regard to any notice or cure period requirement), any Option
held by the Participant at the time of such termination shall be deemed to have
terminated and expired upon the date of such termination.

7. STOCK APPRECIATION RIGHTS

(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, the Committee may grant to such Eligible Individuals as the Committee
may determine, Stock Appreciation Rights, in such amounts and on such terms and
conditions as the Committee shall determine in its sole and absolute discretion.
Each grant of a Stock Appreciation Right shall satisfy the requirements as set
forth in this Section.

(b) Terms and Conditions of Stock Appreciation Rights. The terms and conditions
(including, without limitation, the limitations on the Exercise Price, exercise
period, repricing and termination) of the Stock Appreciation Right shall be
substantially identical (to the extent possible taking into account the
differences related to the character of the Stock Appreciation Right) to the
terms and conditions that would have been applicable under Section 6 above were
the grant of the Stock Appreciation Rights a grant of an Option.

(c) Exercise of Stock Appreciation Rights. Stock Appreciation Rights shall be
exercised by a Participant only by written notice delivered to the General
Counsel of GEO, specifying the number of shares of Common Stock with respect to
which the Stock Appreciation Right is being exercised.

(d) Payment of Stock Appreciation Right. Unless otherwise provided in an Award
Agreement, upon exercise of a Stock Appreciation Right, the Participant or
Participant’s estate, devisee or heir at law (whichever is applicable) shall be
entitled to receive payment, in cash, in shares of Common Stock, or in a
combination thereof, as determined by the Committee in its sole and absolute
discretion. The amount of such payment shall be determined by multiplying the
excess, if any, of the Fair Market Value of a share of Common Stock on the date
of exercise over the Fair Market Value of a share of Common Stock on the Grant
Date, by the number of shares of Common Stock with respect to which the Stock
Appreciation Rights are then being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to a Stock
Appreciation Right by including such limitation in the Award Agreement.

 

6



--------------------------------------------------------------------------------

8. RESTRICTED STOCK

(a) Grant of Restricted Stock. Subject to the terms and conditions of the Plan,
the Committee may grant to such Eligible Individuals as the Committee may
determine, Restricted Stock, in such amounts and on such terms and conditions as
the Committee shall determine in its sole and absolute discretion. Each grant of
Restricted Stock shall satisfy the requirements as set forth in this Section.

(b) Restrictions. The Committee shall impose such restrictions on any Restricted
Stock granted pursuant to the Plan as it may deem advisable including, without
limitation; time based vesting restrictions, or the attainment of Performance
Goals. Except as otherwise provided by the Committee in an Award Agreement in
its sole and absolute discretion, subject to Sections 10, 12 and 13 of the Plan,
Restricted Stock covered by any Award under this Plan that are subject solely to
a future service requirement shall vest over the four-year period immediately
following the Grant Date in equal annual increments of 25%, with one increment
vesting on each anniversary date of the Grant Date. Shares of Restricted Stock
subject to the attainment of Performance Goals will be released from
restrictions only after the attainment of such Performance Goals has been
certified by the Committee in accordance with Section 9(c).

(c) Certificates and Certificate Legend. With respect to a grant of Restricted
Stock, the Company may issue a certificate evidencing such Restricted Stock to
the Participant or issue and hold such shares of Restricted Stock for the
benefit of the Participant until the applicable restrictions expire. The Company
may legend the certificate representing Restricted Stock to give appropriate
notice of such restrictions. In addition to any such legends, each certificate
representing shares of Restricted Stock granted pursuant to the Plan shall bear
the following legend:

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, are subject
to certain terms, conditions, and restrictions on transfer as set forth in The
GEO Group, Inc. 2014 Stock Incentive Plan (the “Plan”), and in an Agreement
entered into by and between the registered owner of such shares and The GEO
Group, Inc. (the “Company”), dated                 , 20     (the “Award
Agreement”). A copy of the Plan and the Award Agreement may be obtained from the
Secretary of the Company.”

(d) Removal of Restrictions. Except as otherwise provided in the Plan, shares of
Restricted Stock shall become freely transferable by the Participant upon the
lapse of the applicable restrictions. Once the shares of Restricted Stock are
released from the restrictions, the Participant shall be entitled to have the
legend required by paragraph (c) above removed from the share certificate
evidencing such Restricted Stock and the Company shall pay or distribute to the
Participant all dividends and distributions held in escrow by the Company with
respect to such Restricted Stock.

(e) Shareholder Rights. Unless otherwise provided in an Award Agreement, until
the expiration of all applicable restrictions, (i) the Restricted Stock shall be
treated as outstanding, (ii) the Participant holding shares of Restricted Stock
may exercise full voting rights with respect to such shares, and (iii) the
Participant holding shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such shares while they
are so held. If any such dividends or distributions are paid in shares of Common
Stock, such shares shall be subject to the same restrictions on transferability
and forfeitability as the shares of Restricted Stock with respect to which they
were paid. Notwithstanding anything to the contrary, at the discretion of the
Committee, all such dividends and distributions may be held in escrow by the
Company (subject to the same restrictions on forfeitability) until all
restrictions on the respective Restricted Stock have lapsed.

(f) Termination of Service. Unless otherwise provided in a Award Agreement, if a
Participant’s employment or other service with the Company terminates for any
reason, all unvested shares of Restricted Stock held by the Participant and any
dividends or distributions held in escrow by GEO with respect to such Restricted
Stock shall be forfeited immediately and returned to the Company.
Notwithstanding anything in this Plan to the contrary, the Committee may
provide, in its sole and absolute discretion, that following the termination of
employment or other service of a Participant with the Company for any reason,
any unvested shares of Restricted

 

7



--------------------------------------------------------------------------------

Stock held by the Participant that vest solely upon a future service requirement
shall vest in whole or in part, at any time subsequent to such termination of
employment or other service.

9. PERFORMANCE AWARDS

(a) Grant of Performance Awards. Subject to the terms and conditions of the
Plan, the Committee may grant to such Eligible Individuals as the Committee may
determine, Performance Shares, Performance Share Units and Performance Units, in
such amounts and on such terms and conditions as the Committee shall determine
in its sole and absolute discretion. Each grant of a Performance Award shall
satisfy the requirements as set forth in this Section.

(b) Performance Goals. Performance Goals will be based on one or more of the
following criteria, as determined by the Committee in its absolute and sole
discretion: (i) the attainment of certain target levels of, or a specified
increase in, GEO’s enterprise value or value creation targets; (ii) the
attainment of certain target levels of, or a percentage increase in, GEO’s
after-tax or pre-tax profits including, without limitation, that attributable to
GEO’s continuing and/or other operations; (iii) the attainment of certain target
levels of, or a specified increase relating to, GEO’s operational cash flow or
working capital, or a component thereof; (iv) the attainment of certain target
levels of, or a specified decrease relating to, GEO’s operational costs, or a
component thereof (v) the attainment of a certain level of reduction of, or
other specified objectives with regard to limiting the level of increase in all
or a portion of bank debt or other of GEO’s long-term or short-term public or
private debt or other similar financial obligations of GEO, which may be
calculated net of cash balances and/or other offsets and adjustments as may be
established by the Committee; (vi) the attainment of a specified percentage
increase in earnings per share or earnings per share from GEO’s continuing
operations; (vii) the attainment of certain target levels of, or a specified
percentage increase in, GEO’s net sales, revenues, net income or earnings before
income tax or other exclusions; (viii) the attainment of certain target levels
of, or a specified increase in, GEO’s return on capital employed or return on
invested capital; (ix) the attainment of certain target levels of, or a
percentage increase in, GEO’s after-tax or pre-tax return on shareholder equity;
(x) the attainment of certain target levels in the fair market value of GEO’s
Common Stock; (xi) the growth in the value of an investment in the Common Stock
assuming the reinvestment of dividends; and/or (xii) the attainment of certain
target levels of, or a specified increase in, EBITDA (earnings before income
tax, depreciation and amortization). In addition, Performance Goals may be based
upon the attainment by a subsidiary, division or other operational unit of GEO
of specified levels of performance under one or more of the measures described
above. Further, the Performance Goals may be based upon the attainment by GEO
(or a subsidiary, division, facility or other operational unit of GEO) of
specified levels of performance under one or more of the foregoing measures
relative to the performance of other corporations. To the extent permitted under
Code Section 162(m) of the Code (including, without limitation, compliance with
any requirements for shareholder approval), the Committee may, in its sole and
absolute discretion: (i) designate additional business criteria upon which the
Performance Goals may be based; (ii) modify, amend or adjust the business
criteria described herein; or (iii) incorporate in the Performance Goals
provisions regarding changes in accounting methods, corporate transactions
(including, without limitation, dispositions or acquisitions) and similar events
or circumstances. Performance Goals may include a threshold level of performance
below which no Performance Award will be earned, levels of performance at which
a Performance Award will become partially earned and a level at which a
Performance Award will be fully earned.

(c) Terms and Conditions of Performance Awards. The applicable Award Agreement
shall set forth the number and type of Performance Awards; (ii) the Performance
Period; and the Performance Goals with respect to each such Performance Award;
(iii) the maximum shares of Common Stock that may be issued pursuant to a
Performance Award and (iv) any other terms and conditions as the Committee
determines in its sole and absolute discretion. The Committee shall establish,
in its sole and absolute discretion, the Performance Goals for the applicable
Performance Period for each Performance Award granted hereunder. Performance
Goals for different Participants and for different grants of Performance Awards
need not be identical. The Committee may, in its discretion, reduce the amount
of a settlement otherwise to be made in connection with Performance Awards, but
may not exercise discretion to increase any amount payable in respect of a
Performance Award. A holder of a Performance Award is not entitled to the rights
of a holder of Common Stock.

 

8



--------------------------------------------------------------------------------

(d) Determination and Payment of Performance Awards. As soon as practicable
after the end of a Performance Period, the Committee shall determine the extent
to which Performance Awards have been earned on the basis of the Company’s
actual performance in relation to the established Performance Goals as set forth
in the applicable Award Agreement and shall certify these results in writing. As
soon as practicable after the Committee has determined that an amount is payable
or should be distributed with respect to a Performance Share Unit or Performance
Unit, but in any event no later than 70 days following the end of the applicable
Performance Period, the Committee shall cause the amount of such Performance
Share Unit or Performance Unit to be paid or distributed to the Participant or
the Participant’s estate, devisee or heir at law (whichever is applicable). For
purposes of making payment or a distribution with respect to a Performance Cash
Unit, the value of a share of Common Stock shall be determined by the Fair
Market Value of the Common Stock on the day the Committee designates the
Performance Cash Units to be payable.

(e) Termination of Employment. Unless otherwise provided in an Award Agreement,
if a Participant’s employment or other service with the Company terminates for
any reason, all of the Participant’s outstanding Performance Awards shall be
subject to the rules of this Section.

(i) Termination for Reason Other Than Death or Disability. If a Participant’s
employment or other service with the Company terminates prior to the expiration
of a Performance Period with respect to any Performance Awards held by such
Participant for any reason other than death or Disability, the outstanding
Performance Awards held by such Participant for which the Performance Period has
not yet expired shall terminate upon such termination and the Participant shall
have no further rights pursuant to such Performance Awards.

(ii) Termination of Employment for Death or Disability. If a Participant’s
employment or other service with the Company terminates by reason of the
Participant’s death or Disability prior to the end of a Performance Period, the
Participant, or the Participant’s estate, devisee or heir at law (whichever is
applicable) shall be entitled to a payment or vesting, as the case may be, of
the Participant’s outstanding Performance Awards at the end of the applicable
Performance Period, pursuant to the terms of the Plan and the Participant’s
Award Agreement; provided, however, that the Participant shall be deemed to have
earned only that proportion (to the nearest whole unit or share) of the
Performance Awards granted to the Participant under such Performance Award as
the number of full months of the Performance Period which have elapsed since the
first day of the Performance Period for which the Performance Award was granted
to the end of the month in which the Participant’s termination of employment or
other service, bears to the total number of months in the Performance Period,
subject to the attainment of the Performance Goals associated with the Award as
certified by the Committee. The right to any remaining Performance Awards shall
be canceled and forfeited.

10. VESTING OF AWARD GRANTS TO NON-EMPLOYEE DIRECTORS

Notwithstanding the minimum vesting provisions in Section 6(f) and 8(b) of the
Plan, any Award granted to a Non-Employee Director in lieu of cash compensation
shall not be subject to any minimum vesting requirements.

11. OTHER AWARDS

Awards of shares of Common Stock, phantom stock, restricted stock units and
other awards that are valued in whole or in part by reference to, or otherwise
based on, Common Stock, may also be made, from time to time, to Eligible
Individuals as may be selected by the Committee. Such Common Stock may be issued
in satisfaction of awards granted under any other plan sponsored by the Company
or compensation payable to an Eligible Individual. In addition, such awards may
be made alone or in addition to or in connection with any other Award granted
hereunder. The Committee may determine the terms and conditions of any such
award. Each such award shall be evidenced by an Award Agreement between the
Eligible Individual and the Company which shall specify the number of shares of
Common Stock subject to the award, any consideration therefore, any vesting or
performance requirements and such other terms and conditions as the Committee
shall determine in its sole and

 

9



--------------------------------------------------------------------------------

absolute discretion. With respect to the Awards that may be issued solely
pursuant to this Section 11 and not pursuant to any other provision of the Plan,
a maximum number of shares of Common Stock with respect to which such Awards may
be issued, shall not exceed five percent (5%) of the total number of shares of
Common Stock that may be issued under the Plan, as described in Section 5(a).

12. CHANGE IN CONTROL

Unless otherwise provided in an Award Agreement, upon the occurrence of a Change
in Control of GEO, the Committee may in its sole and absolute discretion,
provide on a case by case basis that (i) some or all outstanding Awards may
become immediately exercisable or vested, without regard to any limitation
imposed pursuant to this Plan, (ii) that all Awards shall terminate, provided
that Participants shall have the right, immediately prior to the occurrence of
such Change in Control and during such reasonable period as the Committee in its
sole discretion shall determine and designate, to exercise any vested Award in
whole or in part, (iii) that all Awards shall terminate, provided that
Participants shall be entitled to a cash payment equal to the Change in Control
Price with respect to shares subject to the vested portion of the Award net of
the Exercise Price thereof (if applicable), (iv) provide that, in connection
with a liquidation or dissolution of GEO, Awards shall convert into the right to
receive liquidation proceeds net of the Exercise Price (if applicable) and
(v) any combination of the foregoing. In the event that the Committee does not
terminate or convert an Award upon a Change in Control of GEO, then the Award
shall be assumed, or substantially equivalent Awards shall be substituted, by
the acquiring, or succeeding corporation (or an affiliate thereof).

13. CHANGE IN STATUS OF PARENT OR SUBSIDIARY

Unless otherwise provided in an Award Agreement or otherwise determined by the
Committee, in the event that an entity or business unit which was previously a
part of the Company is no longer a part of the Company, as determined by the
Committee in its sole discretion, the Committee may, in its sole and absolute
discretion: (i) provide on a case by case basis that some or all outstanding
Awards held by a Participant employed by or performing service for such entity
or business unit may become immediately exercisable or vested, without regard to
any limitation imposed pursuant to this Plan; (ii) provide on a case by case
basis that some or all outstanding Awards held by a Participant employed by or
performing service for such entity or business unit may remain outstanding, may
continue to vest, and/or may remain exercisable for a period not exceeding one
(1) year, subject to the terms of the Award Agreement and this Plan; and/or
(ii) treat the employment or other services of a Participant employed by such
entity or business unit as terminated if such Participant is not employed by GEO
or any entity that is a part of the Company immediately after such event.

14. REQUIREMENTS OF LAW

(a) Violations of Law. The Company shall not be required to sell or issue any
shares of Common Stock under any Award if the sale or issuance of such shares
would constitute a violation by the individual exercising the Award, the
Participant or the Company of any provisions of any law or regulation of any
governmental authority, including without limitation any provisions of the
Sarbanes-Oxley Act, and any other federal or state securities laws or
regulations. Any determination in this connection by the Committee shall be
final, binding, and conclusive. The Company shall not be obligated to take any
affirmative action in order to cause the exercise of an Award, the issuance of
shares pursuant thereto or the grant of an Award to comply with any law or
regulation of any governmental authority.

(b) Registration. At the time of any exercise or receipt of any Award, the
Company may, if it shall determine it necessary or desirable for any reason,
require the Participant (or Participant’s heirs, legatees or legal
representative, as the case may be), as a condition to the exercise or grant
thereof, to deliver to the Company a written representation of present intention
to hold the shares for their own account as an investment and not with a view
to, or for sale in connection with, the distribution of such shares, except in
compliance with applicable federal and state securities laws with respect
thereto. In the event such representation is required to be delivered, an
appropriate legend may be placed upon each certificate delivered to the
Participant (or Participant’s heirs,

 

10



--------------------------------------------------------------------------------

legatees or legal representative, as the case may be) upon the Participant’s
exercise of part or all of the Award or receipt of an Award and a stop transfer
order may be placed with the transfer agent. Each Award shall also be subject to
the requirement that, if at any time the Company determines, in its discretion,
that the listing, registration or qualification of the shares subject to the
Award upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of or in connection with, the issuance or purchase of
the shares thereunder, the Award may not be exercised in whole or in part and
the restrictions on an Award may not be removed unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company in its sole
discretion. The Participant shall provide the Company with any certificates,
representations and information that the Company requests and shall otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, consent or approval that the Company deems necessary or
appropriate. The Company shall not be obligated to take any affirmative action
in order to cause the exercisability or vesting of an Award, to cause the
exercise of an Award or the issuance of shares pursuant thereto, or to cause the
grant of Award to comply with any law or regulation of any governmental
authority.

(c) Withholding. The Committee may make such provisions and take such steps as
it may deem necessary or appropriate for the withholding of any taxes that the
Company is required by any law or regulation of any governmental authority,
whether federal, state or local, domestic or foreign, to withhold in connection
with the grant or exercise of an Award, or the removal of restrictions on an
Award including, but not limited to: (i) the withholding of delivery of shares
of Common Stock until the holder reimburses the Company for the amount the
Company is required to withhold with respect to such taxes; (ii) the canceling
of any number of shares of Common Stock issuable in an amount sufficient to
reimburse the Company for the amount it is required to so withhold;
(iii) withholding the amount due from any such person’s wages or compensation
due to such person; or (iv) requiring the Participant to pay the Company cash in
the amount the Company is required to withhold with respect to such taxes.

(d) Governing Law. The Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of Florida.

15. GENERAL PROVISIONS

(a) Award Agreements. All Awards granted pursuant to the Plan shall be evidenced
by an Award Agreement. Each Award Agreement shall specify the terms and
conditions of the Award granted and shall contain any additional provisions as
the Committee shall deem appropriate, in its sole and absolute discretion
(including, to the extent that the Committee deems appropriate, provisions
relating to confidentiality, non-competition, non-solicitation and similar
matters). The terms of each Award Agreement need not be identical for Eligible
Individuals provided that all Award Agreements comply with the terms of the
Plan.

(b) Purchase Price. To the extent the purchase price of any Award granted
hereunder is less than par value of a share of Common Stock and such purchase
price is not permitted by applicable law, the per share purchase price shall be
deemed to be equal to the par value of a share of Common Stock.

(c) Dividends and Dividend Equivalents. Except as provided by Section 5(f) or
8(e) of the Plan, a Participant shall not be entitled to receive, currently or
on a deferred basis, cash or stock dividends, Dividend Equivalents, or cash
payments in amounts equivalent to cash or stock dividends on shares of Common
Stock covered by an Award which has not vested, an Option, a Stock Appreciation
Right or a Performance Award. To the extent that dividends and distributions
relating to an Award are held in escrow by the Company, or Dividend Equivalents
are credited to an Award, a Participant shall not be entitled to any interest on
any such amounts. The Committee may not grant Dividend Equivalents to an Award
subject to performance-based vesting to the extent that the grant of such
Dividend Equivalents would limit the Company’s deduction of the compensation
payable under such Award for federal tax purposes pursuant to Code
Section 162(m).

 

11



--------------------------------------------------------------------------------

(d) Deferral of Awards. The Committee may from time to time establish procedures
pursuant to which a Participant may elect to defer, until a time or times later
than the vesting of an Award, receipt of all or a portion of the shares of
Common Stock or cash subject to such Award and to receive Common Stock or cash
at such later time or times, all on such terms and conditions as the Committee
shall determine. The Committee shall not permit the deferral of an Award unless
counsel for GEO determines that such action will not result in adverse tax
consequences to a Participant under Section 409A of the Code. If any such
deferrals are permitted, then notwithstanding anything to the contrary herein, a
Participant who elects to defer receipt of Common Stock shall not have any
rights as a shareholder with respect to deferred shares of Common Stock unless
and until shares of Common Stock are actually delivered to the Participant with
respect thereto, except to the extent otherwise determined by the Committee.

(e) Prospective Employees. Notwithstanding anything to the contrary, any Award
granted to a Prospective Employee shall not become vested prior to the date the
Prospective Employee first becomes an employee of the Company.

(f) Issuance of Certificates; Shareholder Rights. GEO shall deliver to the
Participant a certificate evidencing the Participant’s ownership of shares of
Common Stock issued pursuant to the exercise of an Award as soon as
administratively practicable after satisfaction of all conditions relating to
the issuance of such shares. A Participant shall not have any of the rights of a
shareholder with respect to such Common Stock prior to satisfaction of all
conditions relating to the issuance of such Common Stock, and, except as
expressly provided in the Plan, no adjustment shall be made for dividends,
distributions or other rights of any kind for which the record date is prior to
the date on which all such conditions have been satisfied.

(g) Transferability of Awards. A Participant may not Transfer an Award other
than by will or the laws of descent and distribution. Awards may be exercised
during the Participant’s lifetime only by the Participant. No Award shall be
liable for or subject to the debts, contracts, or liabilities of any
Participant, nor shall any Award be subject to legal process or attachment for
or against such person. Any purported Transfer of an Award in contravention of
the provisions of the Plan shall have no force or effect and shall be null and
void, and the purported transferee of such Award shall not acquire any rights
with respect to such Award. Notwithstanding anything to the contrary, the
Committee may in its sole and absolute discretion permit the Transfer of an
Award to a Participant’s “family member” as such term is defined in the Form 8
Registration Statement under the Securities Act of 1933, as amended, under such
terms and conditions as specified by the Committee. In such case, such Award
shall be exercisable only by the transferee approved of by the Committee. To the
extent that the Committee permits the Transfer of an Incentive Stock Option to a
“family member”, so that such Option fails to continue to satisfy the
requirements of an incentive stock option under the Code such Option shall
automatically be re-designated as a Non-Qualified Stock Option.

(h) Buyout and Settlement Provisions. Except as prohibited in Section 15(j)(ii)
of the Plan, the Committee may at any time on behalf of GEO offer to buy out any
Awards previously granted based on such terms and conditions as the Committee
shall determine which shall be communicated to the Participants at the time such
offer is made.

(i) Use of Proceeds. The proceeds received by GEO from the sale of Common Stock
pursuant to Awards granted under the Plan shall constitute general funds of GEO.

(j) Modification or Substitution of an Award.

(i) Generally. Subject to the terms and conditions of the Plan, the Committee
may modify outstanding Awards. Notwithstanding the following, no modification of
an Award shall adversely affect any rights or obligations of the Participant
under the applicable Award Agreement without the Participant’s consent. The
Committee in its sole and absolute discretion may rescind, modify, or waive any
vesting requirements or other conditions applicable to an Award.

 

12



--------------------------------------------------------------------------------

(ii) Limitation on Repricing. Unless such action is approved by GEO’s
shareholders in accordance with applicable law: (i) no outstanding Option or
Stock Appreciation Right granted under the Plan may be amended to provide an
Exercise Price that is lower than the then-current Exercise Price of such
outstanding Option or Stock Appreciation Right (other than adjustments to the
Exercise Price pursuant to Sections 5(f) and 12); (ii) the Committee may not
cancel any outstanding Option or Stock Appreciation Right and grant in
substitution therefore new Awards under the Plan covering the same or a
different number of shares of Common Stock and having an Exercise Price lower
than the then-current Exercise Price of the cancelled Option or Stock
Appreciation Right (other than adjustments to the Exercise Price pursuant to
Sections 5(f) and 12); (iii) the Committee may not authorize the repurchase of
an outstanding Option or Stock Appreciation Right which has an Exercise Price
that is higher than the then-current fair market value of the Common Stock
(other than adjustments to the Exercise Price pursuant to Sections 5(f) and 12);
and (iv) the Committee may not cancel any outstanding Option or Stock
Appreciation Right and grant in substitution therefore new Awards as part of a
strategy to materially enhance the position of the holder of such Options or
Stock Appreciation Rights with respect to their value as of the time of such
substitution (other than adjustments pursuant to Sections 5(f) and 12).

(k) Amendment and Termination of Plan. The Board may, at any time and from time
to time, amend, suspend or terminate the Plan as to any shares of Common Stock
as to which Awards have not been granted; provided, however, that the approval
of the shareholders of GEO in accordance with applicable law and the Articles of
Incorporation and Bylaws of GEO shall be required for any amendment: (i) that
changes the class of individuals eligible to receive Awards under the Plan:
(ii) that increases the maximum number of shares of Common Stock in the
aggregate that may be subject to Awards that are granted under the Plan (except
as permitted under Section 5 or Section 12 hereof): (iii) the approval of which
is necessary to comply with federal or state law (including without limitation
Section 162(m) of the Code and Rule 16b-3 under the Exchange Act) or with the
rules of any stock exchange or automated quotation system on which the Common
Stock may be listed or traded; or (iv) that proposes to eliminate a requirement
provided herein that the shareholders of GEO must approve an action to be
undertaken under the Plan. Except as permitted under Section 5 or Section 12
hereof, no amendment, suspension or termination of the Plan shall, without the
consent of the holder of an Award, alter or impair rights or obligations under
any Award theretofore granted under the Plan. Awards granted prior to the
termination of the Plan may extend beyond the date the Plan is terminated and
shall continue subject to the terms of the Plan as in effect on the date the
Plan is terminated.

(l) Section 409A of the Code. With respect to Awards subject to Section 409A of
the Code, this Plan is intended to comply with the requirements of such Section,
and the provisions hereof shall be interpreted in a manner that satisfies the
requirements of such Section and the related regulations, and the Plan shall be
operated accordingly. If any provision of this Plan or any term or condition of
any Award would otherwise frustrate or conflict with this intent, the provision,
term or condition will be interpreted and deemed amended so as to avoid this
conflict.

(m) Notification of 83(b) Election. If in connection with the grant of any
Award, any Participant makes an election permitted under Code Section 83(b),
such Participant must notify GEO in writing of such election within ten
(10) days of filing such election with the Internal Revenue Service.

(n) Detrimental Activity. All Awards shall be subject to cancellation by the
Committee in accordance with the terms of this Section 15(n) if the Participant
engages in any Detrimental Activity. To the extent that a Participant engages in
any Detrimental Activity at any time prior to, or during the one year period
after, any exercise or vesting of an Award but prior to a Change in Control, the
Company shall, upon the recommendation of the Committee, in its sole and
absolute discretion, be entitled to (i) immediately terminate and cancel any
Awards held by the Participant that have not yet been exercised, and/or
(ii) with respect to Awards of the Participant that have been previously
exercised, recover from the Participant at any time within two (2) years after
such exercise but prior to a Change in Control (and the Participant shall be
obligated to pay over to the Company with respect to any such Award previously
held by such Participant): (A) with respect to any Options exercised, an amount
equal to the excess of the Fair Market Value of the Common Stock for which any
Option was exercised over the Exercise Price paid (regardless of the form by
which payment was made) with respect to

 

13



--------------------------------------------------------------------------------

such Option; (B) with respect to any Award other than an Option, any shares of
Common Stock granted and vested pursuant to such Award, and if such shares are
not still owned by the Participant, the Fair Market Value of such shares on the
date they were issued, or if later, the date all vesting restrictions were
satisfied; and (C) any cash or other property (other than Common Stock) received
by the Participant from the Company pursuant to an Award. Without limiting the
generality of the foregoing, in the event that a Participant engages in any
Detrimental Activity at any time prior to any exercise of an Award and the
Company exercises its remedies pursuant to this Section 15(n) following the
exercise of such Award, such exercise shall be treated as having been null and
void, provided that the Company will nevertheless be entitled to recover the
amounts referenced above.

(o) Disclaimer of Rights. No provision in the Plan, any Award granted hereunder,
or any Award Agreement entered into pursuant to the Plan shall be construed to
confer upon any individual the right to remain in the employ of or other service
with the Company or to interfere in any way with the right and authority of the
Company either to increase or decrease the compensation of any individual,
including any holder of an Award, at any time, or to terminate any employment or
other relationship between any individual and the Company. The grant of an Award
pursuant to the Plan shall not affect or limit in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.

(p) Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments as to
which a Participant has a fixed and vested interest but which are not yet made
to such Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.

(q) Nonexclusivity of Plan. The adoption of the Plan shall not be construed as
creating any limitations upon the right and authority of the Board to adopt such
other incentive compensation arrangements (which arrangements may be applicable
either generally to a class or classes of individuals or specifically to a
particular individual or individuals) as the Board in its sole and absolute
discretion determines desirable.

(r) Other Benefits. No Award payment under the Plan shall be deemed compensation
for purposes of computing benefits under any retirement plan of the Company or
any agreement between a Participant and the Company, nor affect any benefits
under any other benefit plan of the Company now or subsequently in effect under
which benefits are based upon a Participant’s level of compensation.

(s) Headings. The section headings in the Plan are for convenience only; they
form no part of this Agreement and shall not affect its interpretation.

(t) Pronouns. The use of any gender in the Plan shall be deemed to include all
genders, and the use of the singular shall be deemed to include the plural and
vice versa, wherever it appears appropriate from the context.

(u) Successors and Assigns. The Plan shall be binding on all successors of the
Company and all successors and permitted assigns of a Participant, including,
but not limited to, a Participant’s estate, devisee, or heir at law.

(v) Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

(w) Notices. Any communication or notice required or permitted to be given under
the Plan shall be in writing, and mailed by registered or certified mail or
delivered by hand, to GEO, to its principal place of business, attention: John
J. Bulfin, General Counsel, The GEO Group Inc., and if to the holder of an
Award, to the address as appearing on the records of the Company.

 

14



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

“2006 Award” means any outstanding award under the 2006 Plan that can be settled
in Common Stock.

“2006 Plan” means the amended and restated The GEO Group, Inc. 2006 Stock
Incentive Plan, effective May 4, 2006.

“Award” means any Common Stock, Option, Performance Unit, Performance Share,
Performance Share Unit, Restricted Stock, Stock Appreciation Right or any other
award granted pursuant to the Plan.

“Award Agreement” means a written agreement entered into by GEO and a
Participant setting forth the terms and conditions of the grant of an Award to
such Participant.

“Board” means the board of directors of GEO.

“Cause” means, with respect to a termination of employment or other service with
the Company, a termination of employment or other service due to a Participant’s
dishonesty, fraud, insubordination, willful misconduct, refusal to perform
services (for any reason other than illness or incapacity) or materially
unsatisfactory performance of the Participant’s duties for the Company;
provided, however, that if the Participant and the Company have entered into an
employment agreement or consulting agreement which defines the term Cause, the
term Cause shall be defined in accordance with such agreement with respect to
any Award granted to the Participant on or after the effective date of the
respective employment or consulting agreement. The Committee shall determine in
its sole and absolute discretion whether Cause exists for purposes of the Plan.

“Change in Control” shall be deemed to occur upon:

(a) any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than GEO, any trustee or other fiduciary holding securities
under any employee benefit plan of the Company, or any company owned, directly
or indirectly, by the shareholders of GEO in substantially the same proportions
as their ownership of common stock of GEO), is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of GEO representing thirty percent (30%) or more of the combined
voting power of GEO’s then outstanding securities;

(b) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (a), (c), or (d) of this
Section) whose election by the Board or nomination for election by GEO’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;

(c) consummation of a merger, consolidation, reorganization, or other business
combination of GEO with any other entity, other than a merger or consolidation
which would result in the voting securities of GEO outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of GEO or
such surviving entity outstanding immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of GEO (or similar transaction) in which no person
acquires more than twenty-five percent (25%) of the combined voting power of
GEO’s then outstanding securities shall not constitute a Change in Control; or

(d) the shareholders of GEO approve a plan of complete liquidation of GEO, and
such liquidation occurs, or the consummation of the sale or disposition by GEO
of all or substantially all of GEO’s assets other than (x) the sale or
disposition of all or substantially all of the assets of GEO to a person or
persons who

 

15



--------------------------------------------------------------------------------

beneficially own, directly or indirectly, at least fifty percent (50%) or more
of the combined voting power of the outstanding voting securities of GEO at the
time of the sale or (y) pursuant to a spin-off type transaction, directly or
indirectly, of such assets to the shareholders of GEO.

However, to the extent that Section 409A of the Code would cause an adverse tax
consequence to a Participant using the above definition, the term “Change in
Control” shall have the meaning ascribed to the phrase “Change in the Ownership
or Effective Control of a Corporation or in the Ownership of a Substantial
Portion of the Assets of a Corporation” under Treasury Department Proposed
Regulation 1.409A-3(g)(5), as revised from time to time in either subsequent
proposed or final regulations, and in the event that such regulations are
withdrawn or such phrase (or a substantially similar phrase) ceases to be
defined, as determined by the Committee.

“Change in Control Price” means the price per share of Common Stock paid in any
transaction related to a Change in Control of GEO.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

“Committee” means a committee or sub-committee of the Board consisting of two or
more members of the Board, none of whom shall be an officer or other salaried
employee of the Company, and each of whom shall qualify in all respects as a
“non-employee director” as defined in Rule 16b-3 under the Exchange Act, and as
an “outside director” for purposes of Code Section 162(m). If no Committee
exists, the functions of the Committee will be exercised by the Board; provided,
however, that a Committee shall be created prior to the grant of Awards to a
Covered Employee and that grants of Awards to a Covered Employee shall be made
only by such Committee. Notwithstanding the foregoing, with respect to the grant
of Awards to non-employee directors, the Committee shall be the Board.

“Common Stock” means the common stock, par value $0.01 per share, of GEO.

“Company” means The GEO Group, Inc., a Florida corporation, the subsidiaries of
The GEO Group, Inc., and all other entities whose financial statements are
required to be consolidated with the financial statements of The GEO Group, Inc.
pursuant to United States generally accepted accounting principles, and any
other entity determined to be an affiliate of The GEO Group, Inc. as determined
by the Committee in its sole and absolute discretion.

“Covered Employee” means “covered employee” as defined in Code
Section 162(m)(3).

“Covered Individual” means any current or former member of the Committee, any
current or former officer or director of the Company, or any individual
designated pursuant to Section 4(c).

“Detrimental Activity” means any of the following: (i) the disclosure to anyone
outside the Company, or the use in other than the Company’s business, without
written authorization from the Company, of any confidential information or
proprietary information, relating to the business of the Company, acquired by a
Participant prior to a termination of the Participant’s employment or service
with the Company; (ii) activity while employed or providing services that is
classified by the Company as a basis for a termination for Cause; (iii) the
Participant’s Disparagement, or inducement of others to do so, of the Company or
its past or present officers, directors, employees or services; or (iv) any
other conduct or act determined by the Committee, in its sole discretion, to be
injurious, detrimental or prejudicial to the interests of the Company. For
purposes of subparagraph (i) above, the Chief Executive Officer and the General
Counsel of the Company shall each have authority to provide the Participant with
written authorization to engage in the activities contemplated thereby and no
other person shall have authority to provide the Participant with such
authorization.

“Disability” means a “permanent and total disability” within the meaning of Code
Section 22(e)(3); provided, however, that if a Participant and the Company have
entered into an employment or consulting

 

16



--------------------------------------------------------------------------------

agreement which defines the term Disability for purposes of such agreement,
Disability shall be defined pursuant to the definition in such agreement with
respect to any Award granted to the Participant on or after the effective date
of the respective employment or consulting agreement. The Committee shall
determine in its sole and absolute discretion whether a Disability exists for
purposes of the Plan.

“Disparagement” means making any comments or statements to the press, the
Company’s employees, clients or any other individuals or entities with whom the
Company has a business relationship, which could adversely affect in any manner:
(i) the conduct of the business of the Company (including, without limitation,
any products or business plans or prospects), or (ii) the business reputation of
the Company or any of its products, or its past or present officers, directors
or employees.

“Dividend Equivalents” means an amount equal to the cash dividends paid by the
Company upon one share of Common Stock subject to an Award granted to a
Participant under the Plan.

“Effective Date” shall mean May 2, 2014.

“Eligible Individual” means any employee, officer, director (employee or
non-employee director) or consultant of the Company and any Prospective Employee
to whom Awards are granted in connection with an offer of future employment with
the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means the purchase price per share of each share of Common
Stock subject to an Award.

“Fair Market Value” means, unless otherwise required by the Code, as of any
date, the last sales price reported for the Common Stock on the day immediately
prior to such date (i) as reported by the national securities exchange in the
United States on which it is then traded, or (ii) if not traded on any such
national securities exchange, as quoted on an automated quotation system
sponsored by the National Association of Securities Dealers, Inc., or if the
Common Stock shall not have been reported or quoted on such date, on the first
day prior thereto on which the Common Stock was reported or quoted; provided,
however, that the Committee may modify the definition of Fair Market Value to
reflect any changes in the trading practices of any exchange or automated system
sponsored by the National Association of Securities Dealers, Inc. on which the
Common Stock is listed or traded. If the Common Stock is not readily traded on a
national securities exchange or any system sponsored by the National Association
of Securities Dealers, Inc., the Fair Market Value shall be determined in good
faith by the Committee.

“GEO” means The GEO Group, Inc., a Florida corporation.

“Grant Date” means the date on which the Committee approves the grant of an
Award or such later date as is specified by the Committee and set forth in the
applicable Award Agreement.

“Incentive Stock Option” means an “incentive stock option” within the meaning of
Code Section 422.

“Non-Employee Director” means a director of GEO who is not an active employee of
the Company.

“Non-Qualified Stock Option” means an Option which is not an Incentive Stock
Option.

“Option” means an option to purchase Common Stock granted pursuant to Sections 6
of the Plan.

“Participant” means any Eligible Individual who holds an Award under the Plan
and any of such individual’s successors or permitted assigns.

“Performance Award” means an award of Performance Shares, Performance Share
Units or Performance Units.

“Performance Goals” means the specified performance goals which have been
established by the Committee in connection with an Award.

 

17



--------------------------------------------------------------------------------

“Performance Period” means the period during which Performance Goals must be
achieved in connection with an Award granted under the Plan.

“Performance Shares” means Restricted Stock which is subject to the achievement
of certain Performance Goals being attained during a Performance Period pursuant
to Section 9 hereunder.

“Performance Share Unit” means a right to receive a fixed number of shares of
Common Stock, or the cash equivalent, which is contingent on the achievement of
certain Performance Goals during a Performance Period.

“Performance Unit” means a right to receive a designated dollar value, or shares
of Common Stock of the equivalent value, which is contingent on the achievement
of certain Performance Goals during a Performance Period.

“Person” shall mean any person, corporation, partnership, joint venture or other
entity or any group (as such term is defined for purposes of Section 13(d) of
the Exchange Act), other than a parent or subsidiary.

“Plan” means this The GEO Group, Inc. 2014 Stock Incentive Plan.

“Prospective Employee” means any individual who has committed to become an
employee of the Company within sixty (60) days from the date an Award is granted
to such individual.

“Restricted Stock” means Common Stock subject to certain restrictions, as
determined by the Committee, and granted pursuant to Section 8 hereunder.

“Section 424 Employee” means an employee of GEO or any “subsidiary corporation”
or “parent corporation” as such terms are defined in and in accordance with Code
Section 424. The term “Section 424 Employee” also includes employees of a
corporation issuing or assuming any Options in a transaction to which Code
Section 424(a) applies.

“Stock Appreciation Right” means the right to receive all or some portion of the
increase in value of a fixed number of shares of Common Stock granted pursuant
to Section 7 hereunder.

“Transfer” means, as a noun, any direct or indirect, voluntary or involuntary,
exchange, sale, bequeath, pledge, mortgage, hypothecation, encumbrance,
distribution, transfer, gift, assignment or other disposition or attempted
disposition of, and, as a verb, directly or indirectly, voluntarily or
involuntarily, to exchange, sell, bequeath, pledge, mortgage, hypothecate,
encumber, distribute, transfer, give, assign or in any other manner whatsoever
dispose or attempt to dispose of.

 

18